OPINION
ROBERTS, Judge.
This is an appeal from a conviction for robbery by firearms; trial was before the court on a plea of guilty and punishment was assessed at 50 years.
The appellant, who was represented by non-appointed counsel, complains because there is no statement of facts in the record. There is nothing in the record to indicate that the appellant requested a statement of facts. See Art. 40.09(4) & (5), Vernon’s Ann.C.C.P.
Since the appellant did not request a statement of facts,' no error is shown.
There is present, however, a written stipulation of the testimony of the injured party which is sufficient to prove the guilt of the appellant.
There being no reversible error, the judgment is affirmed.